DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 07/22/2021 (related to the 103 rejection) have been fully considered but they are not persuasive.
Applicant states, on page 10, that Sahni and Gatti, alone or in any combination, do not teach or suggest the subject matter of claim 1 “determining, by the device, a skill score of the user for each feature based on at least the self-evaluation skill score of the user for each feature and the case-based skill score of the user for each feature.”
Examiner respectfully disagrees with Applicant’s arguments. Sahni discloses the total number of cases owned and closed by the employee for the feature in consideration (Paragraph 0301). Further, Figure 9B discloses a specific score for a product line. In this case, each product line represents a different product (e.g. engineers that have a specific knowledge in SAP or Oracle, as stated in Figure 4F). The product line features are tracked at a lower level (see Figure 4D wherein features are tracked at the case level, Data Fix, Other, Performance). Features are analyzed and normalized based on a multi-dimensional employee skill set data, wherein the skills are 
Claims 2-10 and 12-20 are rejected for having the same deficiencies as those set forth with respect to the claims that they depend from, independent claims 1 and 11.

Applicant's arguments filed on 07/22/2021 (related to the 101 rejection) have been fully considered but they are not persuasive.
Applicant states, on page 8, that the claims are directed to a practical application of a judicial exception because they are directed to an improving the functioning of information technology infrastructure and addressing technical problems associated with technical hardware or software products in an efficient, reliable manner.
Examiner respectfully disagrees with Applicant’s arguments. The amended limitations in their respective claims, are directed, in part, to selecting the best user to work on a case based at least on the skill score. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. Selecting the user from the plurality of users to provide support on a product is a form of managing interactions between people because it allows the method to select the best resource based on a skill score for each feature of a plurality of features of one or more products for which the user provides support. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The additional elements are merely used for: collecting data from a user (e.g. self-evaluation skill score, number of support cases handled by the user), analyzing the data (e.g. determining a skill score), and displaying certain results (e.g. routing the request to the user that has the highest score). Those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)).
The claims do not include additional elements that are sufficient to amount significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of selecting a user from a plurality of users based at least on the skill score.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method for determining a skill score for routing support cases, the method comprising: (a) receiving a self-evaluation skill score of a user for each feature of a plurality of features of one or more products for which the user provides support; (b) identifying a number of support cases handled by the user from a plurality of support cases handled by a plurality of users and that comprise each feature and have a status of closed; (c) determining a case-based skill score of the user for each feature based at least on the number of support cases that are closed by the user for each feature; (d) determining a skill score of the user for each feature based on at least the self-evaluation skill score of the user for each feature and the case-based skill score of the user for each feature; (e) selecting responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from the plurality of users to support the request based at least on the skill score of the user for the feature; and (f) routing the request to the user. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. Selecting the user from the plurality of users to provide support on a product is a form of managing interactions between people because it allows the method to select the best resource based on a skill score for each feature of a plurality of features of one or more products for which the user provides support. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: by a device via a user interface.
The device is merely used to: receive a self-evaluation skill score of a user for each feature of a plurality of features of one or more products for which the user provides support; identify a number of support cases handled by the user from a plurality of support cases handled by a plurality of users and that comprise each feature and have a status of closed; determine a case-based skill score of the user for each feature based at least on the number of support cases that are closed by the user for each feature; determine a skill score of the user for each feature based on at least the self-evaluation skill score of the user for each feature and the case-based skill score of the user for each feature; and select, responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from the plurality of users to support the request based at least on the skill score of the user for the feature; and route the request to the user (Paragraph 0005). The user interface is merely used to receive a self-evaluation score for each feature of a product (Paragraph 0005). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The device and the user interface are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of selecting the best user to work on a case based at least on the skill score. The specification shows that the device is merely used to: receive a self-evaluation skill score of a user for each feature of a plurality of features of one or more products for which the user provides support; identify a number of support cases handled by the user from a plurality of support cases handled by a plurality of users and that comprise each feature and have a status of closed; determine a case-based skill score of the user for each feature based at least on the number of support cases that are closed by the user for each feature; determine a skill score of the user for each feature based on at least the self-evaluation skill score of the user for each feature and the case-based skill score of the user for each feature; and select, responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from the plurality of users to support the request based at least on the skill score of the user for the feature; and route the request to the user (Paragraph 0005). The user interface is merely used to receive a self-evaluation score for each feature of a product (Paragraph 0005). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.


Independent Claim 11
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 11 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 11 recites: A system for determining a skill score for routing support cases, the system to: receive a self-evaluation skill score of a user for each feature of a plurality of features of one or more products for which the user provides support; identify a number of support cases handled by the user from a plurality of support cases handled by a plurality of users and that comprise each feature and have a status of closed; determine a case-based skill score of the user for each feature based at least on the number of support cases that are closed by the user for each feature; determine a skill score of the user for each feature based on at least the self- evaluation skill score of the user for each feature and the case-based skill score of the user for each feature; select, responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from the plurality of users to support the request based at least on the skill score of the user for the feature; and route the request to the user. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. Selecting the user from the plurality of users to provide support on a product is a form of managing interactions between people because it allows the method to select the best resource based on a skill score for each feature of a plurality of features of one or more products for which the user provides support. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 11 includes additional elements: a device; a processor; a memory; a user interface.
The device is merely used to: receive a self-evaluation skill score of a user for each feature of a plurality of features of one or more products for which the user provides support; identify a number of support cases handled by the user from a plurality of support cases handled by a plurality of users and that comprise each feature and have a status of closed; determine a case-based skill score of the user for each feature based at least on the number of support cases that are closed by the user for each feature; determine a skill score of the user for each feature based on at least the self-evaluation skill score of the user for each feature and the case-based skill score of the user for each feature; and select, responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from the plurality of users to support the request based at least on the skill score of the user for the feature; and route the request to the user (Paragraph 0005). The processor is merely used to execute instructions (Paragraph 0030). The memory is merely used to store instructions (Paragraph 0030). The user interface is merely used to receive a self-evaluation score for each feature of a product (Paragraph 0005). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of selecting the best user to work on a case based at least on the skill score. The specification shows that the device is merely used to: receive a self-evaluation skill score of a user for each feature of a plurality of features of one or more products for which the user provides support; identify a number of support cases handled by the user from a plurality of support cases handled by a plurality of users and that comprise each feature and have a status of closed; determine a case-based skill score of the user for each feature based at least on the number of support cases that are closed by the user for each feature; determine a skill score of the user for each feature based on at least the self-evaluation skill score of the user for each feature and the case-based skill score of the user for each feature; and select, responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from the plurality of users to support the request based at least on the skill score of the user for the feature; and route the request to the user (Paragraph 0005). The processor is merely used to execute instructions (Paragraph 0030). The memory is merely used to store instructions (Paragraph 0030). The user interface is merely used to receive a self-evaluation score for each feature of a product (Paragraph 0005). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 3-4, and 13-14 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: wherein the user is one of a support engineer or a technical support person and the second user is one of a supervisor or a technical lead to the user; and wherein the case-based skill score for each feature is increased by an increase in the number of support cases comprising the feature closed by the user. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing interactions between people. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 2, 5, 7-10, 12, 15, and 17-20 are not directed to additional abstract ideas, but are directed to additional functions for the non-abstract claim elements. The non-abstract claim elements are: a device and a user interface. The device is further used to: receive a customer-based skill score of the user from a customer associated with the request; update the skill score of the user based at least on the customer-based skill score; select the user based on the skill score being higher than one or more skill scores of one or more other users of the plurality of users for the feature and availability of the user; receive the request identifying the feature of the product selected by a customer from the plurality of features; and update the skill score of the user responsive to both the number of support cases comprising the feature closed by the user and changes to a customer-based skill score received by customers associated with the number of support cases. The user interface is further used to receive one of a confirmation or a modification of the self-evaluation skill score of the user for each feature as a result of an audit of the self-evaluation skill score of the user by a second user. Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 6 and 16 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is an electronic-based survey. The electronic-based survey is merely used to receive a customer-based skill score (Paragraph 0007). The electronic-based survey is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A and at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it to calculate a skill score. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sahni et al. (US 2020/0160252 A1), in view of Gatti et al. (US 2013/0111488 A1).
Regarding claim 1 (Amended), Sahni et al. discloses a method for determining a skill score for routing support cases (Paragraph 0019, FIG. 1 is an illustration of the design hierarchy of a system and method for providing a multi-dimensional human resource allocation advisor, in accordance with one embodiment; Paragraph 0089, The decision maker receiving the recommended employee data for the new case can be, but is not limited to, one or more of: a human decision maker, such as a supervisor or other employee having access/decision maker permissions for approval, editing, and final employee assignment/allocation; Figure 17C and related text in Paragraph 0374, discloses a skill match closeness score), the method comprising: 
(a) receiving, by a device via a user interface (Paragraph 0394, computer device; Paragraph 0045, FIGS. 17A, 17B, 17C, 17D, 17E, 17F, and 17G are specific illustrative examples of user interface screens), a self-evaluation skill score of a user for each feature of a plurality of features of one or more products for which the user provides support (Figure 2A, item 203, Obtain Initial Employee Skill Set Data; Paragraph 0109, In one embodiment, at OBTAIN INITIAL EMPLOYEE SKILL SET DATA OPERATION 203, the initial employee skill set data is obtained from one or more sources including, but not limited to, one or more of: the employees themselves, and/or the employees' employment records, and/or the employees' HR records, and/or public records of certifications and schooling, and/or employee accounts with professional social media sites, and/or general social media sites, and/or any other source of initial, self-reported/declared, and/or relatively static initial employee skill set data, as discussed or illustrated herein, and/or as known in the art at the time of filing, and/or as developed after the time of filing); 
(b) identifying, by the device (Paragraph 0394, computer device), a number of support cases handled by the user from a plurality of support cases handled by a plurality of users and that comprise each feature and have a status of closed (Paragraph 0070, In one embodiment, the employees' dynamic employee skill set data associated with aggregated "on the job" acquired skills and performance is obtained at the product line, product, and release or version level based on, one or more of: dynamically updated task, project, or case closure data associated with the employees, including total number of closed tasks, projects, or cases); 
(c) determining, by the device (Paragraph 0394, computer device), a case-based skill score of the user for each feature based at least on the number of support cases that are closed by the user for each feature (Paragraph 0070, In one embodiment, the employees' dynamic employee skill set data associated with aggregated "on the job" acquired skills and performance is obtained at the product line, product, and release or version level based on, one or more of: dynamically updated task, project, or case closure data associated with the employees, including total number of closed tasks, projects, or cases; Paragraph 0085, In one embodiment, the output of the machine learning model is raw ranked skill matched employee recommendation data. In one embodiment, the raw ranked skill matched employee recommendation data includes data representing the employees matched, or most closely matched, to the new case using the machine learning model; Figure 17C and related text in Paragraph 0374, discloses a skill match closeness score); 
(d) determining, by the device (Paragraph 0394, computer device), a skill score of the user for each feature based on at least the self-evaluation skill score of the user for each feature and the case-based skill score of the user for each feature (Paragraph 0071, In one embodiment, employee skill set consolidation is then performed based on a multi-dimensional analysis of the aggregated employee initial employee skill set data, the employees' dynamic employee skill set data, and other employee data such as, but not limited to, Human Resources (HR) and other employee records data, to generate aggregated employee skill set data, and to dynamically update the aggregated employee skill set data once it is generated; Figure 17C and related text in Paragraph 0374, discloses a skill match closeness score); 
(e) …, by the device (Paragraph 0394, computer device) responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from the plurality of users to support the request based at least on the skill score of the user for the feature (Paragraph 0089, In one embodiment, the recommended employee data for the new case, and/or the reasons and ranking for the recommended employees, is provided to a decision maker for approval, editing, and final employee assignment/allocation. In various embodiments, the decision maker receiving the recommended employee data for the new case can be, but is not limited to, one or more of: a human decision maker, such as a supervisor or other employee having access/decision maker permissions for approval, editing, and final employee assignment/allocation; one or more applications used for approval, editing, and final employee assignment/allocation, and/or for further processing of the recommended employee data for the new case; and/or any other entity, such as a corporation, responsible for approval, editing, and final employee assignment/allocation); 
and (f) routing, by the device, the request to the user (Paragraph 0089, In one embodiment, the recommended employee data for the new case, and/or the reasons and ranking for the recommended employees, is provided to a decision maker for approval, editing, and final employee assignment/allocation. In various embodiments, the decision maker receiving the recommended employee data for the new case can be, but is not limited to, one or more of: a human decision maker, such as a supervisor or other employee having access/decision maker permissions for approval, editing, and final employee assignment/allocation; one or more applications used for approval, editing, and final employee assignment/allocation, and/or for further processing of the recommended employee data for the new case; and/or any other entity, such as a corporation, responsible for approval, editing, and final employee assignment/allocation).
Sahni et al. discloses a ranking for the recommended employees. However the ranking is provided to a decision maker for final employee assignment/allocation and not used to automatically select an employee. Therefore, Sahni et al. does not specifically disclose to automatically select an employee.
However, Gatti et al. discloses (e) selecting, by the device responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from a plurality of users to support the request based at least on the skill score of the user for the feature (Paragraph 0051, The Assignment Unit 204 can output the ordered list of the workers to the Dispatch Unit 201. In an alternate embodiment, the Assignment Unit 204 outputs only the highest ranked worker for the requested task. For example, the Dispatch Unit 201 can forward the task request to the highest ranked worker for subsequent completion. In another embodiment, the Assignment Unit 204 outputs the lowest ranked worker to a supervisor for possible discipline);
and (f) routing, by the device, the request to the user (Paragraph 0051, The Assignment Unit 204 can output the ordered list of the workers to the Dispatch Unit 201. In an alternate embodiment, the Assignment Unit 204 outputs only the highest ranked worker for the requested task. For example, the Dispatch Unit 201 can forward the task request to the highest ranked worker for subsequent completion. In another embodiment, the Assignment Unit 204 outputs the lowest ranked worker to a supervisor for possible discipline).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the selection of an employee of the invention of Sahni et al. to further incorporate to select and route, by the device, the highest ranked worker of the invention of Gatti et al. because doing so would allow the method to forward the task request to the highest ranked worker for subsequent completion (See Gatti et al., Paragraph 0051). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11 (Amended), Sahni et al. discloses a system for determining a skill score for routing support cases (Paragraph 0019, FIG. 1 is an illustration of the design hierarchy of a system and method for providing a multi-dimensional human resource allocation advisor, in accordance with one embodiment; Paragraph 0089, The decision maker receiving the recommended employee data for the new case can be, but is not limited to, one or more of: a human decision maker, such as a supervisor or other employee having access/decision maker permissions for approval, editing, and final employee assignment/allocation; Figure 17C and related text in Paragraph 0374, discloses a skill match closeness score), the system comprising: 
	a device comprising one or more processors, coupled to memory (Paragraph 0416, The present invention also relates to an apparatus or system for performing the operations described herein. This apparatus or system may be specifically constructed for the required purposes, or the apparatus or system can comprise a system selectively activated or configured/reconfigured by a computer program stored on a non-transitory computer readable medium for carrying out instructions using a processor to execute a process, as discussed or illustrated herein that can be accessed by a computing system or other device), and configured to: 
receive, via a user interface (Paragraph 0394, computer device; Paragraph 0045, FIGS. 17A, 17B, 17C, 17D, 17E, 17F, and 17G are specific illustrative examples of user interface screens), a self-evaluation skill score of a user for each feature of a plurality of features of one or more products for which the user provides support (Figure 2A, item 203, Obtain Initial Employee Skill Set Data; Paragraph 0109, In one embodiment, at OBTAIN INITIAL EMPLOYEE SKILL SET DATA OPERATION 203, the initial employee skill set data is obtained from one or more sources including, but not limited to, one or more of: the employees themselves, and/or the employees' employment records, and/or the employees' HR records, and/or public records of certifications and schooling, and/or employee accounts with professional social media sites, and/or general social media sites, and/or any other source of initial, self-reported/declared, and/or relatively static initial employee skill set data, as discussed or illustrated herein, and/or as known in the art at the time of filing, and/or as developed after the time of filing); 
identify a number of support cases handled by the user from a plurality of support cases handled by a plurality of users and that comprise each feature and have a status of closed (Paragraph 0070, In one embodiment, the employees' dynamic employee skill set data associated with aggregated "on the job" acquired skills and performance is obtained at the product line, product, and release or version level based on, one or more of: dynamically updated task, project, or case closure data associated with the employees, including total number of closed tasks, projects, or cases); 
determine a case-based skill score of the user for each feature based at least on the number of support cases that are closed by the user for each feature (Paragraph 0070, In one embodiment, the employees' dynamic employee skill set data associated with aggregated "on the job" acquired skills and performance is obtained at the product line, product, and release or version level based on, one or more of: dynamically updated task, project, or case closure data associated with the employees, including total number of closed tasks, projects, or cases; Paragraph 0085, In one embodiment, the output of the machine learning model is raw ranked skill matched employee recommendation data. In one embodiment, the raw ranked skill matched employee recommendation data includes data representing the employees matched, or most closely matched, to the new case using the machine learning model; Figure 17C and related text in Paragraph 0374, discloses a skill match closeness score); 
determine a skill score of the user for each feature based on at least the self-evaluation skill score of the user for each feature and the case-based skill score of the user for each feature (Paragraph 0071, In one embodiment, employee skill set consolidation is then performed based on a multi-dimensional analysis of the aggregated employee initial employee skill set data, the employees' dynamic employee skill set data, and other employee data such as, but not limited to, Human Resources (HR) and other employee records data, to generate aggregated employee skill set data, and to dynamically update the aggregated employee skill set data once it is generated; Figure 17C and related text in Paragraph 0374, discloses a skill match closeness score); 
…, responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from the plurality of users to support the request based at least on the skill score of the user for the feature (Paragraph 0089, In one embodiment, the recommended employee data for the new case, and/or the reasons and ranking for the recommended employees, is provided to a decision maker for approval, editing, and final employee assignment/allocation. In various embodiments, the decision maker receiving the recommended employee data for the new case can be, but is not limited to, one or more of: a human decision maker, such as a supervisor or other employee having access/decision maker permissions for approval, editing, and final employee assignment/allocation; one or more applications used for approval, editing, and final employee assignment/allocation, and/or for further processing of the recommended employee data for the new case; and/or any other entity, such as a corporation, responsible for approval, editing, and final employee assignment/allocation); 
and route the request to the user (Paragraph 0089, In one embodiment, the recommended employee data for the new case, and/or the reasons and ranking for the recommended employees, is provided to a decision maker for approval, editing, and final employee assignment/allocation. In various embodiments, the decision maker receiving the recommended employee data for the new case can be, but is not limited to, one or more of: a human decision maker, such as a supervisor or other employee having access/decision maker permissions for approval, editing, and final employee assignment/allocation; one or more applications used for approval, editing, and final employee assignment/allocation, and/or for further processing of the recommended employee data for the new case; and/or any other entity, such as a corporation, responsible for approval, editing, and final employee assignment/allocation).
Sahni et al. discloses a ranking for the recommended employees. However the ranking is provided to a decision maker for final employee assignment/allocation and not used to automatically select an employee. Therefore, Sahni et al. does not specifically disclose to automatically select an employee.
However, Gatti et al. discloses select, responsive to receiving a request for support on a product of the one or more products with a feature of the plurality of features, the user from a plurality of users to support the request based at least on the skill score of the user for the feature (Paragraph 0051, The Assignment Unit 204 can output the ordered list of the workers to the Dispatch Unit 201. In an alternate embodiment, the Assignment Unit 204 outputs only the highest ranked worker for the requested task. For example, the Dispatch Unit 201 can forward the task request to the highest ranked worker for subsequent completion. In another embodiment, the Assignment Unit 204 outputs the lowest ranked worker to a supervisor for possible discipline);
and route the request to the user (Paragraph 0051, The Assignment Unit 204 can output the ordered list of the workers to the Dispatch Unit 201. In an alternate embodiment, the Assignment Unit 204 outputs only the highest ranked worker for the requested task. For example, the Dispatch Unit 201 can forward the task request to the highest ranked worker for subsequent completion. In another embodiment, the Assignment Unit 204 outputs the lowest ranked worker to a supervisor for possible discipline).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the selection of an employee of the invention of Sahni et al. to further incorporate to select and route, by the device, the highest ranked worker of the invention of Gatti et al. because doing so would allow the method to forward the task request to the highest ranked worker for subsequent completion (See Gatti et al., Paragraph 0051). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 4 and 14 (Amended), which are dependent of claims 1 and 11, the combination of Sahni et al. and Gatti et al. discloses all the limitations in claims 1 and 11. Sahni et al. further discloses wherein the case-based skill score for each feature is increased by an increase in the number of support cases comprising the feature closed by the user (Paragraph 0070, In one embodiment, the employees' dynamic employee skill set data associated with aggregated "on the job" acquired skills and performance is obtained at the product line, product, and release or version level based on, one or more of: dynamically updated task, project, or case closure data associated with the employees, including total number of closed tasks, projects, or cases; See Figure 9B and related text in Paragraphs 0298-0301, As also seen in FIG. 9B, the skill ranking accomplished at block 905, in one embodiment, using weighted or non-weighted Euclidian Distance methods, or any other ranking algorithms/methods, as discussed or illustrated herein, and/or as known in the art at the time of filing, and/or as developed after the time of filing, results in skill ranking data including: employee name data 941 indicating the name of the employee under consideration; cases owned and closed ranking data 943 indicating the ranking for the employee under consideration for the total number of cases owned and closed by the employee for the feature under consideration; cases lead and closed ranking data 945 indicating the ranking for the employee under consideration for the total number of cases lead and closed by the employee for the feature under consideration; cases as a team member ranking data 947 indicating the ranking for the employee under consideration for the total number of cases in which the employee was a team member for the feature under consideration; and average resolution time ranking data 949 indicating the ranking for the employee under consideration for the average resolution time for all cases on which the employee worked for the feature under consideration).
Regarding claims 5 and 15 (Amended), which are dependent of claims 1 and 11, the combination of Sahni et al. and Gatti et al. discloses all the limitations in claims 1 and 11. Sahni et al. further discloses further comprising receiving, by the device (Paragraph 0394, computer device), a customer-based skill score of the user from the customer associated with the request (Paragraph 0242, As seen in FIG. 4F, employee/engineer survey averages data 460 includes: product line data 463, indicating the product line under consideration; employee identification data 461, in this case employee name data; survey average data 465, in this case indicating the average customer review data ratings with respect to the product line under consideration for the employee over the last 3 months; and survey average data 467, in this case indicating the average customer review data ratings with respect to the product line under consideration for the employee over the last 6 months; Paragraph 0285, As seen in FIG. 8, in the specific illustrative example of FIG. 8, new case vector elements 800 include: name element 801 for data representing the name of the new case and/or client; case priority element 802 for data representing the priority of the new case; customer priority element 803 for data representing the priority of the customer/client associated with the new case; product line element 804 for data representing the product line associated with the new case; product module element 805 for data representing the product module(s) associated with the new case; type element 806 for data representing the type of case; complexity element 807 for data representing the complexity of the case; client escalation element 808 for data representing the presence or absence of client escalation being required for the new case; strategic client value element 809 for data representing if a client is a strategic client requiring special handling/treatment; client average survey element 810 for data representing the average survey score from the client associated with the new case for a defined number of last surveys; client contact average survey element 811 for data representing the average survey score from the client contact associated with the new case for a defined number of last surveys; and geo-location/time zone element 813 for data representing the geolocation and/or time zone associated with the new case).
Regarding claims 6 and 16 (Amended), which are dependent of claims 5 and 15, the combination of Sahni et al. and Gatti et al. discloses all the limitations in claims 5 and 15. Sahni et al. further discloses wherein the customer-based skill score is received via an electronic-based survey presented to the customer responsive to closing a case (Paragraph 0242, As seen in FIG. 4F, employee/engineer survey averages data 460 includes: product line data 463, indicating the product line under consideration; employee identification data 461, in this case employee name data; survey average data 465, in this case indicating the average customer review data ratings with respect to the product line under consideration for the employee over the last 3 months; and survey average data 467, in this case indicating the average customer review data ratings with respect to the product line under consideration for the employee over the last 6 months; Paragraph 0293, As noted above, in various embodiments, the dynamic employee skill set data 337 of employer database 331 for the employee associated with the matched skill set features can include, but is not limited to, data representing one or more of: average reviews and customer satisfaction input/ratings for the employee or team associated with the matched skill set feature; Figure 17C and related text in Paragraph 0374, discloses a skill match closeness score; Paragraph 0285, As seen in FIG. 8, in the specific illustrative example of FIG. 8, new case vector elements 800 include: name element 801 for data representing the name of the new case and/or client; case priority element 802 for data representing the priority of the new case; customer priority element 803 for data representing the priority of the customer/client associated with the new case; product line element 804 for data representing the product line associated with the new case; product module element 805 for data representing the product module(s) associated with the new case; type element 806 for data representing the type of case; complexity element 807 for data representing the complexity of the case; client escalation element 808 for data representing the presence or absence of client escalation being required for the new case; strategic client value element 809 for data representing if a client is a strategic client requiring special handling/treatment; client average survey element 810 for data representing the average survey score from the client associated with the new case for a defined number of last surveys; client contact average survey element 811 for data representing the average survey score from the client contact associated with the new case for a defined number of last surveys; and geo-location/time zone element 813 for data representing the geolocation and/or time zone associated with the new case).
Regarding claims 7 and 17 (Original), which are dependent of claims 5 and 15, the combination of Sahni et al. and Gatti et al. discloses all the limitations in claims 5 and 15. Sahni et al. further discloses further comprising updating, by the device, the skill score of the user based at least on the customer-based skill score (Paragraph 0227, In one embodiment, dynamic employee skill set data 337 is obtained at the product line, product, and release or version level, based on one or more of: dynamically updated task, project, or case closure data associated with the employees, including dynamically updated average client survey or ranking data per customer/product/employee; see Figure 9C and related text in Paragraph 306, In accordance with the one illustrative example of one embodiment of FIG. 9C, normalization data table 960 shows the normalization calculation of matched skill vector elements/vectors: Total Case Closure Count--Product 963; Total Case Closure Count--Release 965; Customer Satisfaction Review (CSR) Average Score--Product 967; and CSR Average Score--Release 969 associated with Employee 1 (961) for evaluation in new case 153665.).
Regarding claims 8 and 18 (Original), which are dependent of claims 1 and 11, the combination of Sahni et al. and Gatti et al. discloses all the limitations in claims 1 and 11. Sahni et al. discloses wherein (e) further comprises …, by the device, the user based on the skill score being higher than one or more skill scores of one or more other users of the plurality of users for the feature and availability of the user (Paragraph 0089, In one embodiment, the recommended employee data for the new case, and/or the reasons and ranking for the recommended employees, is provided to a decision maker for approval, editing, and final employee assignment/allocation. In various embodiments, the decision maker receiving the recommended employee data for the new case can be, but is not limited to, one or more of: a human decision maker, such as a supervisor or other employee having access/decision maker permissions for approval, editing, and final employee assignment/allocation; one or more applications used for approval, editing, and final employee assignment/allocation, and/or for further processing of the recommended employee data for the new case; and/or any other entity, such as a corporation, responsible for approval, editing, and final employee assignment/allocation; Paragraph 0389, As seen in FIG. 17G, "theater recommendation filtered my recommendations" interface screen 1770 displays recommended employee data 363. As seen in FIG. 17G, in this specific example, "theater recommendation filtered my recommendations" interface screen 1770 includes a listing of recommended employees of recommended employee data 363 including employees 1771, 1773, 1775, 1777, 1779, 1781, and 1783, with top recommended employees 1771 and 1773; Paragraph 0390, Paragraph 0391, Embodiments of the present disclosure use normalized multi-dimensional employee skill set data obtained from multiple sources along with machine learning algorithms, rules and constraints filtering, regional considerations, and workload balancing, to identify and recommend employees who: have the skills required to perform the tasks associated with a new project or case, are available and have the experience to perform the tasks associated with the project or case, and are eligible to be assigned to the new project, task, or case based on client and business requirements, regional requirements, and workload balancing considerations. Therefore, embodiments of the present disclosure provide one or more technical solutions to the long-standing technical problem of effectively, efficiently, and objectively assigning the most qualified employees to specific projects and tasks).
Sahni et al. discloses a ranking for the recommended employees. However the ranking is provided to a decision maker for final employee assignment/allocation and not used to automatically select an employee. Therefore, Sahni et al. does not specifically disclose to automatically select an employee.
	However, Gatti et al. discloses wherein (e) further comprises selecting, by the device, the user based on the skill score being higher than one or more skill scores of one or more other users of the plurality of users for the feature and availability of the user (Paragraph 0051, The Assignment Unit 204 can output the ordered list of the workers to the Dispatch Unit 201. In an alternate embodiment, the Assignment Unit 204 outputs only the highest ranked worker for the requested task. For example, the Dispatch Unit 201 can forward the task request to the highest ranked worker for subsequent completion. In another embodiment, the Assignment Unit 204 outputs the lowest ranked worker to a supervisor for possible discipline; Paragraph 0061, The above-described features may be augmented by information about the availability and workload of the technicians to permit actual assignments to be automated rather than suggested).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the selection of an employee of the invention of Sahni et al. to further incorporate to select and route, by the device, the highest ranked worker of the invention of Gatti et al. because doing so would allow the method to forward the task request to the highest ranked worker for subsequent completion (See Gatti et al., Paragraph 0051). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 9 and 19 (Amended), which are dependent of claims 1 and 11, the combination of Sahni et al. and Gatti et al. discloses all the limitations in claims 1 and 11. Sahni et al. discloses wherein (e) further comprises receiving, by the device, the request identifying the feature of the product selected by a customer from the plurality of features (see Figure 11 and related text in Paragraph 216, In one embodiment, case intake and management system 301 further includes new case data 307. In one embodiment, new case data 307 includes, but is not limited to, data representing: the name of the task, project, or case; the name of the client for which the task, project, or case is to be performed; the priority of the task, project, or case; the priority of the client associated with the task, project, or case; the job equipment type or product line associated with the task, project, or case; any subcomponents included with the job equipment type or product line associated with the task, project, or case; the type of task, project, or case; the complexity of the task, project, or case; whether the client associated with the task, project, or case is an escalated or strategic client; the average of any survey or review data associated with the client and/or task, project, or case; the geographic location of the client and/or where the task, project, or case is to be performed; the time zone associated with the location of the client and/or where the task, project, or case is to be performed; and/or any other new case data as discussed or illustrated herein, and/or as known in the art at the time of filing, and/or as made available after the time of filing).
Regarding claims 10 and 20 (Amended), which are dependent of claims 1 and 11, the combination of Sahni et al. and Gatti et al. discloses all the limitations in claims 1 and 11. Sahni et al. further comprising updating, by the device, the skill score of the user responsive to both the number of support cases comprising the feature closed by the user and changes to a customer-based skill score received by customers associated with the number of cases (Paragraph 0227, In one embodiment, dynamic employee skill set data 337 is obtained at the product line, product, and release or version level, based on one or more of: dynamically updated task, project, or case closure data associated with the employees, including total number of closed tasks, projects, or cases; and dynamically updated task, project, or case closure data associated with the employees, including dynamically updated average client survey or ranking data per customer/product/employee; Paragraph 0257, In one embodiment, pre-processing module 351 obtains and processes all, or part of, the initial employee skill set data 335, the employee dynamic skill set data 337, and the employee HR data 333 employee skill set based on a multi-dimensional analysis of the aggregated initial employee skill set data 335, the employee dynamic skill set data 337, and the employee HR data 333 to generate aggregated employee skill set data 323 for each employee of the employer business and dynamically update the aggregated employee skill set data 323 on a periodic basis, and/or as new data becomes available).


Claims 2-3, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sahni et al. (US 2020/0160252 A1), in view of Gatti et al. (US 2013/0111488 A1), in further view of Steneker et al. (US 2006/0271421 A1).
Regarding claims 2 and 12 (Amended), which are dependent of claims 1 and 11, the combination of Sahni et al. and Gatti et al. discloses all the limitations in claims 1 and 11. Sahni et al. discloses a self-evaluation skill score of the user for each feature (Paragraph 0109), wherein the skill score can be updated/verified by the system (Paragraph 0071). Although the skill score can be updated/verified based on the most recent performance data, Sahni et al. does not specifically disclose one of a confirmation or a modification of the self-evaluation skill score of the user for each feature as a result of an audit of the self-evaluation score of the user by a second user.
	However, Steneker et al. discloses one of a confirmation or a modification of the self-evaluation skill score of the user for each feature as a result of an audit of the self-evaluation skill score of the user by a second user (Paragraph 0106, Colors for self-reported attributes can be a dulled version of the primary color (e.g., light green for self-reported skills and knowledge vs. dark green for tested skills and knowledge). In addition, tested and validated attribute scores take precedence over self-reported scores and levels. As self-reported attributes are tested and/or validated, they are replaced by the tested and validated values in the default view of the individual. However, it is also possible to create controls in the viewer application which can be clicked on to show the various attribute "states" including, but not limited to, "self-reported" scores/levels, "tested" scores/levels and "validated" scores levels. There are other attribute "states" which can be configured to be captured in the database and made viewable--these include: "manager-assessed" and "peer-assessed" states).
	It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the employee skill set data that can be dynamically updated based on the most recent performance data of the invention of Sahni et al. to further incorporate to update the employee skill data set based on an audit of the self-evaluation score of the user by a second user of the invention of Steneker et al. because doing so would allow a supervisor/manager to validate an employee’s self-reported skills and knowledge (See Steneker et al., Paragraph 0106). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 3 and 13 (Original), which are dependent of claims 2 and 12, the combination of Sahni et al. and Gatti et al. discloses all the limitations in claims 2 and 12. Sahni et al. discloses a self-evaluation skill score of the user for each feature (Paragraph 0109), wherein the skill score can be updated/verified by the system (Paragraph 0071). Although the skill score can be updated/verified based on the most recent performance data, Sahni et al. does not specifically disclose an audit of the self-evaluation score of the user by a second user, wherein the second user is one of a supervisor or a technical lead to the user.
However, Steneker et al. discloses wherein the user is one of a support engineer or a technical support person and the second user is one of a supervisor or a technical lead to the user (Paragraph 0106, Colors for self-reported attributes can be a dulled version of the primary color (e.g., light green for self-reported skills and knowledge vs. dark green for tested skills and knowledge). In addition, tested and validated attribute scores take precedence over self-reported scores and levels. As self-reported attributes are tested and/or validated, they are replaced by the tested and validated values in the default view of the individual. However, it is also possible to create controls in the viewer application which can be clicked on to show the various attribute "states" including, but not limited to, "self-reported" scores/levels, "tested" scores/levels and "validated" scores levels. There are other attribute "states" which can be configured to be captured in the database and made viewable--these include: "manager-assessed" and "peer-assessed" states).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the employee skill set data that can be dynamically updated based on the most recent performance data of the invention of Sahni et al. to further incorporate to update the employee skill data set based on an audit of the self-evaluation score of the user by a second user, wherein the second user is a supervisor of the invention of Steneker et al. because doing so would allow a supervisor/manager to validate an employee’s self-reported skills and knowledge (See Steneker et al., Paragraph 0106). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624